DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because in FIG. 4, the right side 113 should indicate the margin region and not the ceramic laminate 115 (see paragraph 48 on page 18). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “T” in line 2. The meaning of “T” in the equation is not defined, rendering the claim indefinite.
Accordingly, claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites, “wherein in the cover portions, corners at which the third surface is connected to the fifth surface and the sixth surface and corners at which the fourth surface is connected to the fifth surface and the sixth surface include curved surfaces”.
Independent claim 1, from which claim 3 depends, recites, “corners of the cover portions include curved surfaces”. It is unclear what further limitation claim 3 is providing by defining which corners of the cover portions have curved surfaces, as claim 1 sets forth the corners have curved surfaces (and not “at least some of” or a similar sub-grouping in claim 1).
Accordingly, claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2019/0318872 to Mizuno.
Claim 1
Mizuno (FIG. 1-4) discloses a multilayer capacitor comprising:
a body (11) including a stacked structure of a plurality of dielectric layers (paragraph 54-55) and a plurality of internal electrodes (12-13) stacked with each of the plurality of dielectric layers interposed therebetween; and
external electrodes (14-15) disposed on external surfaces (11a) of the body (11) and electrically connected to the plurality of internal electrodes (12-13), 
wherein the body (11) includes an active portion (18) forming a capacitance by the plurality of internal electrodes (12-13) disposed therein and cover portions (19) disposed on upper and lower surfaces of the active portion (18), respectively, in a stacking direction of the plurality of dielectric layers, 
the body (11) has a first surface (11a) and a second surface (11a), to which the plurality of internal electrodes (12-13) are exposed, opposing each other, a third surface (11c) and a fourth surface (11c) which oppose each other in the stacking direction, and a fifth surface (11b) and a sixth surface (11b) which are connected to the first to fourth surfaces (11a, 11c) and oppose each other,
in the body (11), corners of the cover portions (19) include curved surfaces, and 

Claim 3
Mizuno discloses the multilayer capacitor of claim 1, wherein in the cover portions (19), corners at which the third surface (11c) is connected to the fifth surface (11b) and the sixth surface (11b) and corners at which the fourth surface (11c) is connected to the fifth surface (11b) and the sixth surface (11b) include curved surfaces (FIG. 3).
Claim 5
Mizuno discloses the multilayer capacitor of claim 1, wherein 0.5 μm ≤ Wg ≤ T/12 (paragraph 62-63 gives Wg values D3 of “20 μm or less, and favorably 10 μm or more and 20 μm or less”; see also paragraph 120: D3 of 20 μm; paragraph 120: T of 500 μm. Accordingly, Mizuno discloses values within the claimed range; see MPEP 2131.03).
Claim 6
Mizuno discloses the multilayer capacitor of claim 1, wherein 0.5 μm ≤ Wg ≤ 15 μm (paragraph 62-63 gives Wg values D3 of “20 μm or less, and favorably 10 μm or more and 20 μm or less”; Accordingly, Mizuno discloses values within the claimed range; see MPEP 2131.03).
Claim 7
Mizuno discloses the multilayer capacitor of claim 1, wherein Wg < Tg in which Tg is a margin of each of the third surface and the fourth surface (paragraph 62-63 gives Tg and Wg values of D2 and D3 of both “20 μm or less, and favorably 10 μm or more and 20 μm or less”. Accordingly, Mizuno discloses values within the claimed range; see MPEP 2131.03).
Claim 10
Mizuno discloses the multilayer capacitor of claim 1, wherein the plurality of internal electrodes have a uniform width (FIG. 3, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised 
Claims 2, 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of US Publication 2015/0021073 to Kim.
Claim 2
Mizuno discloses the multilayer capacitor of claim 1, wherein T is a thickness of the body in the stacking direction (paragraph 120: T of 500 μm), as recited in claim 2.
Mizuno does not expressly disclose wherein 10 μm ≤ R ≤ T/4 in which R is a radius of curvature of the curved surfaces and T is a thickness of the body in the stacking direction, as recited in claim 2.
Kim (paragraph 16, 70) teaches 10 μm ≤ R ≤ T/4 in which R is a radius of curvature of the curved surfaces and T is a thickness of the body in the stacking direction (paragraph 16, 70: R/D is 0.1 to 0.7, Table 1 gives values of D from 4.0 to 41.1; paragraph 100: size 1608 chip; which overlaps the claimed range; see also Mizuno paragraph 120: T of 500 μm).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05. Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range, but has heretofore not done so. See MPEP 2144.05. See also MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kim with Mizuno to incorporate a radius of curvature and a multilayer capacitor body with dimensions as taught by Kim with the structure taught by Mizuno and thereby obtain the claimed relationship of 10 µm ≤ R ≤ T/4, as one having ordinary skill in 
 Claim 4
Mizuno discloses the multilayer capacitor of claim 1, as shown above.
Mizuno does not expressly disclose wherein 1 ≤ δ/Wg ≤ 1.2, as recited in claim 4, as the drawings of Mizuno are not expressly disclosed as scale drawings (see MPEP 2125).
Mizuno paragraph 62-63 gives Tg and Wg values of D2 and D3 of both “20 μm or less, and favorably 10 μm or more and 20 μm or less”; see also paragraph 120: D2 and D3 of 20 μm. 
Kim (paragraph 16, 70) teaches 10 μm ≤ R ≤ T/4 in which R is a radius of curvature of the curved surfaces and T is a thickness of the body in the stacking direction (paragraph 16, 70: R/D is 0.1 to 0.7, Table 1 gives values of D from 4.0 to 41.1; paragraph 100: size 1608 chip; which overlaps the claimed range; see also Mizuno paragraph 120: T of 500 μm).
Accordingly, given the side margin and cover thickness values disclosed by Mizuno in view of the radius of curvature teachings of Kim, Mizuno in view of Kim teaches or suggests values that overlap the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05. Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range, but has heretofore not done so. See MPEP 2144.05. See also MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 

Claim 8
Mizuno discloses the multilayer capacitor of claim 1, as shown above.
Mizuno does not expressly disclose wherein 10 μm ≤ R ≤ 60 μm in which R is a radius of curvature of the curved surfaces, as recited in claim 8.
Kim (paragraph 16, 70: R/D is 0.1 to 0.7, Table 1 gives values of D from 4.0 to 41.1 μm) teaches R is a radius of curvature of the curved surfaces overlapping the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05. Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range, but has heretofore not done so. See MPEP 2144.05. See also MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kim with Mizuno to incorporate a radius of curvature as taught by Kim with the structure taught by Mizuno and thereby obtain the claimed 10 μm ≤ R ≤ 60 μm, as one having ordinary skill in the art would have been motivated to do this with a 
Claim 9
 Mizuno discloses the multilayer capacitor of claim 1, as shown above.
Mizuno does not expressly disclose wherein the margin (δ) of each of the corners formed as the curved surfaces in the cover portions is smaller than a radius (R) of curvature of the curved surfaces, as recited in claim 9.
Mizuno discloses in paragraph 62-63 Tg (cover thickness) and Wg (side margin) values of D2 and D3 of both “20 μm or less, and favorably 10 μm or more and 20 μm or less”.
Kim (paragraph 16, 70: R/D is 0.1 to 0.7, Table 1 gives values of D from 4.0 to 41.1 μm) teaches R is a radius of curvature of the curved surfaces.
Given a thicker cover layer (as taught by Kim, e.g., 41.1 μm, and disclosed by Mizuno, e.g., 20 μm) with a thinner side margin (as disclosed by Mizuno, e.g., 10 μm), the combination of Mizuno with Kim teaches or suggests wherein the margin (δ) of each of the corners formed as the curved surfaces in the cover portions is smaller than a radius (R) of curvature of the curved surfaces (e.g., a margin of 10 μm is less than a radius of curvature of 14 μm or more).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05. Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range, but has heretofore not done so. See MPEP 2144.05. See also MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of US Publication 2015/0348712 to Lee et al. (hereinafter Lee).
Claim 11
Mizuno discloses the multilayer capacitor of claim 1, as shown above.
Mizuno does not expressly disclose wherein in the body, when outer regions surrounding the plurality of internal electrodes are margin regions, a density of a dielectric layer is lower in the margin regions than in other regions of the body, as recited in claim 11.
Lee (FIG. 2, 4A) teaches wherein in the body, when outer regions (160) surrounding the plurality of internal electrodes (121 and 122 of 150) are margin regions (160), a density of a dielectric layer (161b-162b; paragraph 77, 124) is lower in the margin regions (160) than in other regions of the body (111 of 150; paragraph 75, 49-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Mizuno to incorporate an outer region with a lower density as taught by Lee with the structure taught by Mizuno, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a 
Claim 12
Mizuno (FIG. 1-3) discloses a multilayer capacitor comprising:
a body (11) including a stacked structure of a plurality of dielectric layers (paragraph 54-55) and a plurality of internal electrodes (12-13) stacked with each of the plurality of dielectric layers interposed therebetween; and
external electrodes (14-15) disposed on external surfaces (11a) of the body (11) and electrically connected to the plurality of internal electrodes (12-13), 
wherein the body (11) includes an active portion (18) forming a capacitance by the plurality of internal electrodes (12-13) disposed therein and cover portions (19) disposed on upper and lower surfaces of the active portion (18), respectively, in a stacking direction of the plurality of dielectric layers, 
the body (11) has a first surface (11a) and a second surface (11a), to which the plurality of internal electrodes (12-13) are exposed, opposing each other, a third surface (11c) and a fourth surface (11c) which oppose each other in the stacking direction, and a fifth surface (11b) and a sixth surface (11b) which are connected to the first to fourth surfaces (11a, 11c) and oppose each other,
in the body (11), corners of the cover portions (19) include curved surfaces, and 
a margin (δ) of each of the corners of the cover portions (19) is greater than or equal to a margin (Wg)(D3) of side portions (17) of the body (11), where the margin (δ) is a distance from a surface of the corners of the cover portions (19) to a closest portion of the plurality of internal electrodes (12-13), and the margin (Wg) is a distance from the fifth (11b) or sixth (11b) surface of the body (11) to a closest 
Mizuno does not expressly disclose when an outer region surrounding the plurality of internal electrodes is a margin region, a density of a dielectric layer in the margin region is lower than a density of a dielectric layer in other regions of the body, as recited in claim 12.
Lee (FIG. 2, 4A) teaches when an outer region (160) surrounding the plurality of internal electrodes (121 and 122 of 150) is a margin region, a density of a dielectric layer (161b-162b; paragraph 77, 124) in the margin region is lower than a density of a dielectric layer in other regions of the body (111 of 150; paragraph 75, 49-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Mizuno to incorporate an outer region with a lower density as taught by Lee with the structure taught by Mizuno, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for high porosity residual carbon removal path with an improved removal rate of residual carbon in the exterior covers (Lee paragraph 76), allowing for avoiding cracks and chip-burst defects (paragraph 57-63) and protecting the active part from external stimulus (paragraph 52).
Claim 13
Mizuno with Lee teaches the multilayer capacitor of claim 12, wherein in the margin region (Lee 160), the plurality of dielectric layers (161a-b, 162a-b) include at least two layers having different 
Claim 14
Mizuno with Lee teaches the multilayer capacitor of claim 12, wherein the margin region (Lee 160) includes a plurality of pores (paragraph 75-78, FIG. 2, 4A).
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16/219,755 (hereinafter ‘755). 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘755 claims the multilayer capacitor of claim 1 in claims 1 and 3-6.
Regarding claim 2, ‘755 further claims the multilayer capacitor of claim 2 in claims 1 and 3-6.
Regarding claim 3, ‘755 further claims the multilayer capacitor of claim 3 in claims 1 and 3-6.
Regarding claim 4, ‘755 further claims the multilayer capacitor of claim 4 in claims 1 and 3-7.
Regarding claim 5, ‘755 further claims the multilayer capacitor of claim 5 in claims 1, 3-6, and 8.
Regarding claim 6, ‘755 further claims the multilayer capacitor of claim 6 in claims 1, 3-6, and 9.
Regarding claim 7, ‘755 further claims the multilayer capacitor of claim 7 in claims 1, 3-6, and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of copending Application No. 16/521,301 (hereinafter ‘301). 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘301 claims the multilayer capacitor of claim 1 in claims 1 and 4-5.
Regarding claim 3, ‘301 further claims the multilayer capacitor of claim 3 in claims 1 and 4-5.
Regarding claim 4, ‘301 further claims the multilayer capacitor of claim 4 in claims 1 and 4-6.
Regarding claim 5, ‘301 further claims the multilayer capacitor of claim 5 in claims 1, 4-5, and 7.
Regarding claim 6, ‘301 further claims the multilayer capacitor of claim 6 in claims 1, 4-5, and 7.
Regarding claim 7, ‘301 further claims the multilayer capacitor of claim 7 in claims 1 and 4-5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 16/525,981 (hereinafter ‘981). 

Regarding claim 1, ‘981 claims the multilayer capacitor of claim 1 in claims 1 and 3.
Regarding claim 2, ‘981 further claims the multilayer capacitor of claim 2 in claims 1 and 3.
Regarding claim 3, ‘981 further claims the multilayer capacitor of claim 3 in claims 1 and 3.
Regarding claim 4, ‘981 further claims the multilayer capacitor of claim 4 in claims 1 and 3-4.
Regarding claim 5, ‘981 further claims the multilayer capacitor of claim 5 in claims 1, 3, and 5.
Regarding claim 6, ‘981 further claims the multilayer capacitor of claim 6 in claims 1, 3, and 6.
Regarding claim 7, ‘981 further claims the multilayer capacitor of claim 7 in claims 1, 3, and 7.
Regarding claim 8, ‘981 claims the multilayer capacitor of claim 8 in claims 1 and 3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 17-18 of copending Application No. 16/529,527 (hereinafter ‘527). 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘527 claims the multilayer capacitor of claim 1 in claims 1 and 3 and also in claim 17.
Regarding claim 2, ‘527 further claims the multilayer capacitor of claim 2 in claims 1 and 3 and also in claims 17-18.
Regarding claim 3, ‘527 further claims the multilayer capacitor of claim 3 in claims 1 and 3 and also in claim 17.
Regarding claim 4, ‘527 further claims the multilayer capacitor of claim 4 in claims 1 and 3-4.


Claims 1 and 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 8-10 of copending Application No. 16/533,064 (hereinafter ‘064). 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘064 claims the multilayer capacitor of claim 1 in claims 1, 5, and 8-9.
Regarding claim 3, ‘064 further claims the multilayer capacitor of claim 3 in claims 1, 5, and 8-9.
Regarding claim 4, ‘064 further claims the multilayer capacitor of claim 4 in claims 1, 5, and 8-10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of copending Application No. 16/562,824 (hereinafter ‘824). 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘824 claims the multilayer capacitor of claim 1 in claims 1 and 7-8.
Regarding claim 3, ‘824 further claims the multilayer capacitor of claim 3 in claims 1 and 7-8.
Regarding claim 4, ‘824 further claims the multilayer capacitor of claim 4 in claims 1 and 7-9.
Regarding claim 5, ‘824 further claims the multilayer capacitor of claim 5 in claims 1, 7-8, and 10.
Regarding claim 6, ‘824 further claims the multilayer capacitor of claim 6 in claims 1, 7-8, and 10.
Regarding claim 7, ‘824 further claims the multilayer capacitor of claim 7 in claims 1 and 7-8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180182555 (see, e.g., FIG. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848